DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Species II, claims 2-10, 18-19 and 21 in the reply filed on December 22, 2021 is acknowledged.  The traversal is on the ground(s) that “if the search and examination of all the claims in an application can made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions” according to MPEP §803 because the subject matter of all species is sufficiently related that a thorough search for the subject matter of any one species would encompass a search for the subject matter of the remaining species.  This is not found persuasive because the search and examination of two identified distinct inventions are a serious burden on the examiner. It is stated in the election of species dated October 26, 2021 that “Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention”.
The requirement is still deemed proper and is therefore made FINAL.
3.	Claims 1, 11-17 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claims, there being no allowable generic December 22, 2021.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 2 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Shimoyama Tomohiko et al. (JP 2008-135996 A).
In considering claim 2, Shimoyama Tomohiko et al. discloses all the claimed subject matter, note 1) the claimed a calibration operation support device to be applied to a system including an industrial camera capturing a predetermined area set in advance and a display device displaying a predetermined image that is an image of the predetermined area being captured by the industrial camera is met by the system (Fig. 3, page 8, paragraph #0017 to paragraph #0021), 2) the claimed processing device configured to perform a calibration of the industrial camera based on a plurality of captured images obtained by capturing a calibration pattern by the industrial camera is met by the video camera 302 which captures a moving image in a physical space of the calibration pattern 301 and input captured image frame to the computer system 303 (Fig. 3, page 8, paragraph #0017 to paragraph #0021), and 3) the claimed wherein the processing device is further configured to instruct the display device to display a distribution of an effect that the calibration patterns in the captured images acquired as 
Claim 21 is rejected for the same reason as discussed in claim 2 above and further the claimed wherein the processing device includes a central processing unit (CPU) and a storage device storing a program is met by the CPU 1401, the RAM 1402 and the ROM 1403 of the computer system 303 (Fig. 14, page 9, paragraph #0022 to paragraph #0030).
Allowable Subject Matter
6.	Claims 3-10 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Yamashita et al. (US 2020/0273205 A1) disclose calibration apparatus, calibration system, and calibration method.
	Waldl (US Patent No. 10,931,924 B2) discloses method for the generation of a correction model of a camera for the correction of an aberration.
	Doganis (US Patent No. 10,510,162 B2) discloses computer-implemented method of calibrating a camera.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 25, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422